$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 5:20-cv-02132-BLF

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                       JASON ZHOU; JIA XIAOFENG; NEW CENTURY HEALTHCARE
           7KLVVXPPRQVIRU(name of individual and title, if any) HOLDING CO. LIMITED; BEIJING JIARUN YUNZHONG HEALTH
                                                                       TECHNOLOGY COMPANY LTD.; AND JUAN ZHAO
 ZDVUHFHLYHGE\PHRQ(date)                     04/22/2020

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                  RQ(date)                            RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ(date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                  RQ(date)                            RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU(specify):      Defendants' counsel agreed to accept email service on behalf of all Defendants. I served
                                   Chinese translations of the Cover Letter, Complaint, and Summons by e-mail to Michelle
                                                                                                                                            
                                   Clark, an attorney at Quinn Emanuel Urquhart & Sullivan, LLP on May 31, 2020.


           0\IHHVDUH              0.00          IRUWUDYHODQG      0.00        IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          06/02/2020                                                                /s/Spencer Hosie
                                                                                              Server’s signature

                                                                                  Spencer Hosie, Attorney at Law
                                                                                          Printed name and title

                                                                                 600 Montgomery Street, 34th Floor
                                                                                  San Francisco, California 94111

                                                                                              Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
  I am over 18 years of age, and not a party to this action. This service of Chinese translations of the Cover Letter,
  Complaint, and Summons supplemented earlier service of all documents required by the Local Rules and the Court's
  Standing Orders (in English).
